

EXECUTIVE EMPLOYMENT AGREEMENT


THIS AGREEMENT is made as of the 30th day of October 2007, between Future Now
Group, Inc., a Nevada corporation (the “Company” or “FNGI”), and Jeffrey
Eisenberg (the “Executive”). This Agreement automatically becomes effective (the
“Effective Date”) upon the Company closing on the reverse merge (the
“Transaction”) with Future Now, Inc. (“FNI”).


INTRODUCTION


The Company and the Executive desire to enter into an employment agreement
embodying the terms and conditions of the Executive’s employment.


NOW, THEREFORE, the parties agree as follows:


1. Definitions


(a) “Affiliate” means any person, firm, corporation, partnership, association or
entity that, directly or indirectly or through one or more intermediaries,
controls, is controlled by or is under common control with the Company.


(b) “Applicable Period” or “Employment Period” means the period of the
Executive’s employment


(c) “Area” means the United States.


(d) “Board of Directors” means the Board of Directors of the Company.


(e) “Business of the Company” means any business that carries on the business of
a securities brokerage house.


(f) “Cause” means the occurrence of any of the following events: (i) willful and
continued failure (other than such failure resulting from his incapacity during
physical or mental illness) by the Executive to substantially perform his duties
with the Company or an Affiliate; (ii) conduct by the Executive that amounts to
willful misconduct or gross negligence; (iii) any act by the Executive of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against the
Company or an Affiliate; (iv) commission by the Executive of a felony or any
other crime involving dishonesty; (v) the habitual and disabling use by the
Executive of alcohol or drug; (vi) failure by the Executive to maintain licenses
required under federal and state securities laws or (vii) a material breach of
the Agreement by the Executive.


(g) “Competing Business” means any person, firm, corporation, joint venture or
other business entity which is engaged in the Business of the Company (or any
aspect thereof) within the Area.
 
1

--------------------------------------------------------------------------------




(h) “Confidential Information” means data and information relating to the
business of the Company (which does not rise to the status of a Trade Secret)
which is or has been disclosed to the Executive or of which the Executive became
aware as a consequence of or through its relationship to the Company and which
has value to the Company and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Company (except where such public
disclosure has been made by the Executive without authorization) or that has
been independently developed and disclosed by others, or that otherwise enters
the public domain through lawful means.


(i) “Disability” means the inability of the Executive to perform any of his
duties hereunder due to a physical, mental, or emotional impairment, as
determined by an independent qualified physician (who may be engaged by the
Company), for a ninety (90) consecutive day period or for an aggregate of one
hundred eighty (180) days during any three hundred sixty-five (365) day period.


(j) “FNGI” means Future Now Group, Inc, a Nevada corporation and public
reporting company traded on the over-the-counter bulletin board.


(k) “Termination Date” means the date which corresponds to the first to occur of
(i) the death or Disability of the Executive, (ii) the last day of the Term as
provided in Section 4(a) below or (iii) the date set forth in a notice given
pursuant to Section 4(b) below.


(l) “Trade Secrets” means information including, but not limited to, technical
or nontechnical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans or lists of actual or potential customers or suppliers which
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy. The
provisions in this Agreement restricting the use of Trade Secrets shall survive
termination of this Agreement for so long as is permitted under Connecticut law.


2. Terms and Conditions of Employment.


(a) Employment. The Company hereby employs the Executive as its Chief Executive
Officer and President and the Executive accepts such employment with the Company
in such capacity. The Executive shall report to the Chief Executive Officer and
shall have such authority and responsibilities and perform such duties as shall
reasonably be assigned to the Executive from time to time by the Board of
Director.


(b) Exclusivity. Throughout the Executive’s employment hereunder, the Executive
shall devote substantially all the Executive’s time, energy and skill during
regular business hours to the performance of the duties of the Executive’s
employment (vacations and reasonable absences due to illness excepted), shall
faithfully and industriously perform such duties, and shall diligently follow
and implement all management policies and decisions of the Company. However, it
is understood that from time to time the Executive may have individual speaking
engagements or otherwise be involved as an advisory or board member of other
company and received periodic additional compensation from such activities.
 
2

--------------------------------------------------------------------------------




3. Compensation.


(a) Base Salary. In consideration for the Executive’s services hereunder, the
Company shall pay to the Executive an annual base salary in the amount of
$150,000 initially. The Executive’s annual base salary shall be reviewed at
least annually by the Company, and the Company may increase the Executive’s
annual base salary from time to time and not decrease it. The Company shall pay
annual base salary in accordance with the normal payroll payment practices of
the Company and subject to such deductions and withholdings as law or policies
of the Company, from time to time in effect, may require.


(b) Annual Bonus. In addition to the payment under Section 3(a) hereof, the
Executive shall be entitled to participate in a bonus pool (the “Bonus Pool”)
for employees of the group responsible for managing and growing the operations
of the Company (the “Future Now Management Group”). At all times during the term
that the Executive is employed with the Company shall he have a voting right as
to the decisions and participate in the Future Now Management Group Bonus Pool.
The composition of Future Now Group shall be determined by the Board from time
to time and at during the term of this agreement include the Executive. The
Bonus Pool for a particular Fiscal Year shall be equal to, 5% for the first
year, 7.5% for the second Year and 10% for the third year, of the Pre-Bonus
Pre-Tax Profits (as defined below), less the deductions specified in Section 3
(b)(1) below. Amounts paid to the Executive out of the Bonus Pool, including any
deferred bonus amounts as hereinafter provided, are collectively referred to
herein as the “Bonus Award.” To the extent necessary to avoid the limitation on
the federal tax deductibility of the Bonus Award for any year under Section 162
(m) of the Internal Revenue Code of 1986, as amended (the “Code”), payment
thereof may, at the sole discretion of the Board, or a committee thereof, be
deferred only to the extent necessary to avoid exceeding such Section 162 (m)
limitation to the first taxable year of the Company in which the payment would
be fully deductible; provided, however, that the Bonus Award or portion thereof
shall be deferred only in the event that the compensation of other executives of
the Company whose compensation is subject to Section 162 (m) is deferred under
circumstances similar to those of the Executive. Except as provided in the
previous sentence, the Bonus Award for a Fiscal Year shall be payable as soon as
practicable after the release of the Company’s audited financial statements for
such Fiscal Year, but in no event later than ninety (90) days after the end of
such Fiscal Year. In the case of deferral as described above, amounts deferred
shall be credited with such interest and on such other items as the Company and
the Executive shall mutually agree. All deferred Bonus Awards shall be payable
within thirty (30) days after the beginning of the first Fiscal Year in which
such amount may be paid.
 
3

--------------------------------------------------------------------------------





(1)
“Pre-Bonus Pre-Tax Profits” shall mean the amount, if any, determined in
accordance with Generally Accepted Accounting Principles (“GAAP”) consistently
applied from year to year, by which the total consolidated revenues of the FNGI
for a particular Fiscal Year exceed all direct expenses incurred in generating
such revenues and in the operation and conduct of the business during that
Fiscal Year. Such expenses include, but are not limited to; (a) all salaries and
non-bonus compensation paid to all employees of the Company, including the
Executive, which includes related payroll taxes, insurance and other benefits,
any profit-sharing contributions made on behalf of such employees, the cost of
any stock options or other equity awards made to such employees and any amounts
paid to such employees upon termination of employment; (b) rent (at the
Company’s cost per square foot); (c) telephones; (d) quotation, pricing and
portfolio management and client accounting systems; (e) computer hardware and
software; (f) electronic and other office equipment; (g) sales commissions
payable to Company sales personnel and third-parties; (h) consulting and
solicitation fees; (i) business travel and entertainment determined in
accordance with the Company’s policies; (j) legal and professional fees; and (k)
membership dues and subscriptions

 

(2)
For each Fiscal Year during the Employment Period, the following amounts shall
be deducted from the Bonus Pool prior to the award of bonuses to any employees,
including the Executive; (a) any minimum bonus paid to other members of the
Future Now Management Group with respect to the particular Fiscal Year and (b)
any Bonus Shortfall (as defined below) from prior Fiscal Years.

 

(3)
The amount remaining in the Bonus Pool after making the deductions specified
above shall be distributed by the Executive to employees of the Future Now
Management Group, as determined by those with voting rights, subject to the
approval of the Board and, where appropriate a Committee thereof. In the event
that, after making the necessary deductions specified above, the Bonus Pool for
a particular Fiscal Year is not sufficient to pay bonuses to employees of the
Future Now Management Group other than the Minimum Bonus Award paid, the Company
may determine, in its sole discretion, to pay bonuses to such employees. The
amount by which the total bonuses paid to employees of the Future Now Management
Group, including the Executive and the other employees entitled to guaranteed
minimum bonuses exceeds the amount of the Bonus Pool (the “Bonus Shortfall”)
shall be deducted from the Bonus Pool for the next Fiscal Year.  

 
(4)
“Fiscal Year” shall mean the year beginning on each July 1st and ending on each
June 30th of the following year.



(c) Stock Based Compensation. Stock options or other stock-based compensation
will be awarded to the Executive at the discretion of the Board of Directors, or
a committee thereof, and pursuant to the Company’s stock option plan(s).
Furthermore, as detailed in the Appendix A to this Agreement, the Executive will
be entitled to certain performance based stock grants.
 
4

--------------------------------------------------------------------------------




(d) Vacation. The Executive shall be entitled to a minimum of three weeks
vacation per year in accordance with the Company’s policy, to be taken at times
mutually convenient to the Company and the Executive.


(e) Expenses. The Executive shall be entitled to be reimbursed in accordance
with the policies of the Company, as adopted and amended from time to time, for
all reasonable and necessary expenses incurred by the Executive in connection
with the performance of the Executive’s duties of employment hereunder;
provided, however, the Executive shall, as a condition of such reimbursement,
submit verification of the nature and amount of such expenses in accordance with
the reimbursement policies from time to time adopted by the Company.


(f) Benefits. The Executive shall be entitled to fully-paid medical and dental
benefits (including full family, if so elected) as senior management.
Furthermore, the Executive will also be entitled to other benefits that
generally may be made available to executive employees of the Company from time
to time, including, once established, long-term disability and 401K Benefits.
The Executive will be entitled to a car allowance of $500 per month and any tax
implications will be handled by grossing up such payment.


4. Term, Termination and Termination Payments.


(a) Term. The term of this Agreement (the “Term”) shall commence as of the
effective date provided for above (the “Commencement Date”) and shall expire on
the third (3rd) anniversary of the Commencement Date with automatic extensions
for successive additional one-year terms, as provided herein. Ninety (90) days
before the end of the second (2nd) year and ninety (90) days before the end of
each year thereafter, the Agreement is extended for an additional one year
period unless either party gives prior notice of termination. In the event prior
notice of termination is given, this Agreement shall terminate at the end of the
remaining Term then in effect.


(b) Termination. This Agreement and the Executive’s employment by the Company
hereunder may only be terminated before expiration of the Term (i) by mutual
agreement of the Executive and the Company; (ii) by the Company for Cause, (iii)
by the Executive for any reason; or (iv) by the Company or the Executive due to
the Disability of the Executive. This Agreement shall also terminate immediately
upon the death of the Executive. Notice of termination by either the Company or
the Executive shall be given in writing and shall specify the basis for
termination and the effective date of termination.


(c) Effect of Termination. Upon termination of this Agreement and the
Executive’s employment hereunder, the Company shall have no further obligation
to the Executive or the Executive’s estate with respect to this Agreement,
except for payment of salary and bonus amounts, if any, accrued pursuant to
Section 3(a) or 3(b) hereof and unpaid at the Termination Date, and termination
payments, if any, set forth in Section 4(e), subject to the provisions of
Section 12 hereof. Section 4(e) does not apply to a termination of employment
due to the Executive’s Disability or death. Nothing contained herein shall limit
or impinge any other rights or remedies of the Company or the Executive under
any other agreement or plan to which the Executive is a party or of which the
Executive is a beneficiary.
 
5

--------------------------------------------------------------------------------




(d) Survival. The covenants of the Executive in Sections 5, 6 and 7 hereof shall
survive the termination of this Agreement and the Executive’s employment
hereunder and shall not be extinguished thereby.


(e) Termination Payments. Except as set forth in Section 4(b)(i) hereof, upon
termination of the Executive’s employment by the Company without Cause, the
Company shall be obligated to continue to pay the Executive his annual base
salary in effect as of the Termination Date for three (3) months after
termination of employment. Payments made under this Section 4(e) shall be paid
as a salary continuation. In the event the Company appoints a new Executive with
the same title and responsibilities of the Executive, the Executive shall have
the right to terminate the Employment Period upon thirty (30) days’ written
notice to the Company and receive full benefits under Section 4 (c) above.


5. Agreement Not to Compete and Not to Solicit Customers.
 
(a) Agreement Not to Compete. The Executive agrees that commencing on the
Commencement Date and continuing through the Applicable Period, he will not
(except on behalf of or with the prior written consent of the Company, which
consent may be withheld in Company’s sole discretion), within the Area, either
directly or indirectly, on the Executive’s own behalf, or in the service of or
on behalf of others, engage in or provide services of a similar type or nature
as he performs for the Company to any Competing Business. For purposes of this
Section 5, the Executive acknowledges and agrees that the Business of the
Company is conducted in the Area. . During the Non-Competition period (as
defined below), the Executive shall not (except as an officer, director,
employee, agent or consultant of the Company or any of its Affiliates), directly
or indirectly, own, manage, operate, join, or have a financial interest in,
control or participate in the ownership, management, operation or control of, or
be employed as an employee, agent or consultant, or in any other individual or
connection with, or be otherwise connected in any manner with any business or
enterprise, wherever located, which is similar to or competitive with the
Company’s core disciplines, the business carried on or planned by the Company,
or the business carried on by the Executive at any time during the one year
immediately preceding the termination of the Employment Period, unless the
Executive has obtained the prior written consent of the Board, provided,
however, that the foregoing restriction shall not be construed to prohibit the
ownership by the Executive of not more than five percent (5%) of any class of
securities of any corporation which is engaged in any of the foregoing
businesses,, having a class of securities pursuant to Section 12 (b) or 12 (g)
of the 1934 Act, which securities are publicly owned and regularly traded on any
national securities exchange or in the over-the-counter market; provided
further, that such ownership represents a passive investment and that neither
the Executive nor any group or persons including the Executive in any way,
either directly or indirectly, manages or exercises control of nay such
corporation, guarantees any of its financial obligations, otherwise takes part
in its business other than exercising his rights as a stockholder, or seeks to
do any of the foregoing.
 
6

--------------------------------------------------------------------------------




(b) For purposes of this Agreement, the “Non-Competition Period” shall mean; (a)
the Employment Period, and (b) any period during which the Executive is
receiving Termination Payments as a result of the Company’s termination of the
Employment Period. In the event that the Company terminated the Employment
Period other than for cause, or the Executive terminates the Employment Period
for Good Reason, the Executive may elect at any time after such termination, by
ten (10) days’advance written notice to the Company, to terminate the
Non-Competition Period. On and after such election, the Company shall have no
further obligation to make any termination Payments, except for such amounts as
shall have been accrued prior to the date of such election. The parties
acknowledge and agree that, except as restricted by the terms of this Agreement,
nothing in this Agreement is intended to preclude the Executive from obtaining
employment in the marketing and internet analytics industry following
termination of the Employment Period.


(c) Agreement Not to Solicit Customers. During the Non-Competition Period and
one year after the termination of the Agreement by the Executive for any reason
or the Company for Cause, the Executive shall not, directly or indirectly,
whether for his own account or for the account of any other individual or
entity, solicit or canvass the trade, business or patronage of any individuals
or entities that were customers of the Company, or any Affiliate for which the
Executive was working at the time of such termination, during the twelve(12)
months immediately proceeding the termination of the Employment Period, or
prospective customers with respect to whom a sales effort, presentation or
proposal (other than just a mass mailing) was made by the Company, or any
Affiliate for which the Executive was working at the time of such termination.
Upon writted request of the Executive following termination of the Employment
Period, the Company shall provide a list of customers and prospective subject to
this Section.


6. Agreement Not to Solicit Employees.


The Executive agrees that commencing on the Commencement Date and continuing
through the Applicable Period, and for one year following the termination of the
Agreement by the Executive for any reason or by the Company for Cause, the
Executive will not, either directly or indirectly, on the Executive’s own behalf
or in the service of or on behalf of others, solicit, divert or hire, or attempt
to solicit, divert or hire, to any Competing Business in the Area any person
employed by the Company or an Affiliate, whether or not such employee is a
full-time employee or a temporary employee of the Company or an Affiliate and
whether or not such employment is pursuant to written agreement and whether or
not such employment is for a determined period or is at will.
 
7

--------------------------------------------------------------------------------




7. Ownership and Protection of Proprietary Information.


(a) Confidentiality. All Confidential Information and Trade Secrets and all
physical embodiments thereof received or developed by the Executive while
employed by the Company are confidential to and are and will remain the sole and
exclusive property of the Company. Except to the extent necessary to perform the
duties assigned to him by the Company, the Executive will hold such Confidential
Information and Trade Secrets in trust and strictest confidence, and will not
use, reproduce, distribute, disclose or otherwise disseminate the Confidential
Information and Trade Secrets or any physical embodiments thereof and may in no
event take any action causing or fail to take the action necessary in order to
prevent, any Confidential Information and Trade Secrets disclosed to or
developed by the Executive to lose its character or cease to qualify as
Confidential Information or Trade Secrets.


(b) Return of Company Property. Upon request by the Company, and in any event
upon termination of the employment of the Executive with the Company for any
reason, as a prior condition to receiving any final compensation hereunder
(including payments pursuant to Section 4(e)), the Executive will promptly
deliver to the Company all property belonging to the Company, including, without
limitation, all Confidential Information and Trade Secrets (and all embodiments
thereof) then in the Executive’s custody, control or possession.


(c) Survival. The covenants of confidentiality set forth herein will apply on
and after the date hereof to any Confidential Information and Trade Secrets
disclosed by the Company or developed by the Executive prior to or after the
date hereof. The covenants restricting the use of Confidential Information will
continue and be maintained by the Executive for a period of two years following
the termination of this Agreement. The covenants restricting the use of Trade
Secrets will continue and be maintained by the Executive following termination
of this Agreement for so long as permitted under Connecticut law.


8. Contracts or Other Agreements with Former Employer or Business.


The Executive hereby represents and warrants that he is not subject to any
employment agreement or similar document, except as previously disclosed and
delivered to the Company, with a former employer or any business with which the
Executive has been associated, which on its face prohibits the Executive during
a period of time which extends through the Commencement Date from any of the
following: (i) competing with, or in any way participating in a business which
competes with the Executive’s former employer or business; (ii) soliciting
personnel of such former employer or business to leave such former employer’s
employment or to leave such business; or (iii) soliciting customers of such
former employer or business on behalf of another business.


9. Remedies.


(a) The Executive agrees that the covenants and agreements contained in Sections
5, 6 and 7 hereof are of the essence of this Agreement; that each of such
covenants is reasonable and necessary to protect and preserve the interests and
properties of the Company and the Business of the Company; that the Company is
engaged in and throughout the Area in the Business of the Company; that the
Executive has access to and knowledge of the Company’s business and financial
plans; that irreparable loss and damage will be suffered by the Company should
the Executive breach any of such covenants and agreements; that each of such
covenants and agreements is separate, distinct and severable not only from the
other of such covenants and agreements but also from the other and remaining
provisions of this Agreement; that the unenforceability of any such covenant or
agreement shall not affect the validity or enforceability of any other such
covenant or agreements or any other provision or provisions of this Agreement;
and that, in addition to other remedies available to it, the Company shall be
entitled to specific performance of this Agreement and to both temporary and
permanent injunctions to prevent a breach or contemplated breach by the
Executive of any of such covenants or agreements.
 
8

--------------------------------------------------------------------------------




(b) In addition to any other rights the Company may have pursuant to this
Agreement, if Executive breaches any of his obligations under Sections 5, 6, or
7 or, directly or indirectly, on the Executive’s own behalf or in the service of
or on behalf of others, engages in or provides services similar in type or
nature to those provided for the Company to, or owns (other than ownership of
less than five percent (5%) of the outstanding voting securities of an entity
whose voting securities are traded on a national securities exchange or quoted
on the National Association of Securities Dealers, Inc. Automated Quotation
System) a beneficial or legal interest in, any Competing Business within the
Area during the Applicable Period, Executive will forfeit any amounts owed to
Executive under Section 4(e) which have not been paid to Executive by the
Company and Executive shall immediately repay to the Company all amounts
previously paid to Executive pursuant to Section 4(e).


10. No Set-Off.


The existence of any claim, demand, action or cause of action by the Executive
against the Company, or any Affiliate of the Company, whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of any of its rights hereunder. The existence of any claim,
demand, action or cause of action by the Company against the Executive, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by the Executive of any of his rights hereunder.


11. Notice.


All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):


If to the Company:
Future Now Group, Inc.
 
C/O Chief Financial Officer
 
55 Washington St - Suite 419
 
Brooklyn, NY, 11201

 
9

--------------------------------------------------------------------------------


 
If to the Executive:
Jeffrey Eisenberg
 
2401 East 23rd St
 
Brooklyn, NY 11235



Notices delivered in person shall be effective on the date of delivery.  Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date hereof.


12. Miscellaneous.


(a) Assignment.  Neither this Agreement nor any right of the parties hereunder
may be assigned or delegated by any party hereto without the prior written
consent of the other party.


(b) Waiver.  The waiver by the Company of any breach of this Agreement by the
Executive shall not be effective unless in writing, and no such waiver shall
constitute the waiver of the same or another breach on a subsequent occasion.


(c) Arbitration.  Any controversy or claim arising out of or relating to this
contract, or the breach thereof, shall be settled by binding arbitration.
However, the provisions of this Subsection (c) shall not prevent the Company
from instituting an action under this Agreement for specific performance of this
Agreement or injunctive relief as provided in Section 9 hereof.


(d) Applicable Law. This Agreement shall be construed and enforced under and in
accordance with the laws of the State of New York.


(e) Entire Agreement.  This Agreement embodies the entire agreement of the
parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements.


(f) Amendment.  This Agreement may not be modified, amended, supplemented or
terminated except by a written instrument executed by the parties hereto.


(g) Severability.  Each of the covenants and agreements hereinabove contained
shall be deemed separate, severable and independent covenants, and in the event
that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.
 
10

--------------------------------------------------------------------------------




(h) Captions and Section Headings.  Except as set forth in Section 1 hereof,
captions and section headings used herein are for convenience only and are not a
part of this Agreement and shall not be used in construing it.


[Signature Page to follow - Rest of Page Intentionally Left Blank]
 
11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have each executed and
delivered this Agreement as of the date first shown above and as provided for
under the preceding 12 sections and 11 pages.

       
THE COMPANY:
 
FUTURE NOW GROUP, INC.
 
   
   
    By:    

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------

 

 
ATTEST:

           

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

          [CORPORATE SEAL]
       

 
EXECUTIVE:
       

--------------------------------------------------------------------------------

JEFFREY EISENBERG


12

--------------------------------------------------------------------------------



APPENDIX A
 
Performance Based Stock Grants:


The Company agrees to CONDITIONALLY grant to the Executive shares of common
stock in the Company (the “Common Stock”) at seven different periods: (i) the
first (“Grant One”) being upon the conclusion of a 1 year period following the
Effective Date, (ii) the second (“Grant Two’) being upon the conclusion of a 1
and one-half year period following the Effective Date, (iii) the third (“Grant
Three”) being upon the conclusion of a 2 year period following the Effective
Date, (iv) the fourth (“Grant Four”) being upon the conclusion of a 2 and
one-half year period following the Effective Date, (v) the fifth (“Grant Five”)
being upon the conclusion of a 3 year period following the Effective Date, (vi)
the sixth (“Grant Six”) being upon the conclusion of a 4 year period following
the Effective Date and, (vii) the seventh (“Grant Seven”) being upon conclusion
of a 5 year period following the Effective Date ( Grant One, Grant Two, Grant
Three, Grant Four, Grant Five, Grant Six and Grant Seven, may be referred to as
“Grant” or “Grants”). Each Grant shall be equivalent to a “Stock Percentage” of
the Common Stock Equity of the Company (defined below) calculated as of the
“Final Date” associated with the Grant, as follows:


Gant
 
Stock Percentage
 
Final Date
Grant One
 
2.0%
 
1 Year from Effective Date
Grant Two
 
1.5%
 
1 ½ Years from Effective Date
Grant Three
 
1.0%
 
2 Years from Effective Date
Grant Four
 
1.0%
 
2 ½ Years from Effective Date
Grant Five
 
.75%
 
3 Years from Effective Date
Grant Six
 
0.5%
 
4 Years from Effective Date
Grant Seven
 
0.5%
 
5 Years from Effective Date



The Grant will be earned based upon Performance Criteria achieved by the Company
as defined below. AT ANY TIME AFTER THE COMPANY HAS IMPLEMENTED AN EFFECTIVE
ESOP PROGRAM THE EXECUTIVE MAY OPT TO ACCEPT OPTION GRANTS IN LIEU OF RESTRICTED
COMMON STOCK GRANTS ON A ONE FOR ONE BASIS. THE EXECUTIVE MAY DO SO AT EACH
INDIVIDUAL GRANT DATE.


The number of shares of Common Stock reflected by the Stock Percentage
(“Executive Shares”) shall be calculated against all issued and outstanding
capitals tock or other equity or conversion right in the Company inclusive of
warrants (in aggregate the “Company Equity). With respect to any convertible
stock of he Company, including without limitation preferred stock classes and
any other conversion right, the calculation determining the number of Executive
Shares shall be made as if each such conversion had taken place in accordance
with the conversion rights associated with such security, (without regard to
limitations on the number of shares that may be converted in a single instance
or in a defined period), on the Final Date (“Imputed Conversion”). The price of
the Common Stock to be used for calculating the Imputed Conversion shall be the
average price of the Common Stock for the 10 business days prior to the Final
Date reflected on the OTCBB Market or if the Common Stock is no longer listed on
that market, the principal securities exchange or trading market on which the
Common Stock is listed or traded, including the pink sheets. With respect to
each Grant the final calculation of the total number of Executive Shares shall
be made within fifteen days of the Final Date, in accordance with the following
formula (“Formula”):


Total # Executive Shares = Applicable Stock Percentage x the Equity
 
13

--------------------------------------------------------------------------------




The Equity = Company Equity Outstanding as of the Final Date + number of Commons
Stock resulting from Imputed Conversion


Each Grant is CONDITIONED upon the Company achieving it year-end performance
objectives for revenue and profitability, based on a plan to be ratified by the
Board of the Company during regularly scheduled meetings for each of the
applicable years. For example, whether Grant One occurs will be measured against
the plan set forth by the Board in the second quarter of 2007 for the year ended
June 30, 2008.


The subject shares issued via each grant are non-transferable and subject to
forfeiture.


Registration - All Executive Shares may be unregistered, unless registered prior
to issuance. Such unregistered shares shall bear the following legend:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE, IN
RELIANCE UPON THE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.


Executive Shares shall not contain the legend set forth above or any other
restrictive legend if all the following conditions are satisfied: (i) there is
an effective Registration Statement under the Securities Act at such time, (ii)
the Executive has delivered a certificate to the Company to the effect that the
Executive will comply with all applicable prospectus delivery requirements under
the Securities Act in any sale or transfer of the Executive Shares by the
Executive, and (iii) the Executive has delivered to the Company an opinion of
counsel (acceptable to the Company) that such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company agrees that it will provide the Executive, upon request, with a
certificate or certificates representing the Executive’s share, free from such
legend at such time as such legend is no longer required hereunder. The Company
may not make any notations on its records or give instructions to any transfer
agent of the Company which enlarges the restrictions of transfer set forth in
this section.
 
14

--------------------------------------------------------------------------------




The Company covenants that it will take such further action as any holder of the
Executive Shares may reasonably request, all to the extent required from time to
time to enable such holder to sell the shares without registration under the
Securities Act within the limitation of the exemption provided by Rule 144
promulgated under the Securities Act, including the legal opinion of counsel to
the Company pursuant in a written letter to such effect, addressed and
acceptable to the Company’s transfer agent for the benefit of and enforceable by
the Executive or successor in interest thereto. Upon the request of any such
holder, the Company shall deliver to such holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.


Registration Rights - in the event of a registration of the Company’s common
stock following the Final Date, the Executive shall have the right to
participate in such registration at the Company’s expense. Additionally, for a
period of five years form the date of this Agreement, the Executive shall have
preemptive rights in the event of any potentially dilutive event (excluding
exercise of any conversion rights accounted for in the Imputed Conversion
described above), such that the Executive may, within a reasonable time, elect
to participate in such dilutive event under the terms thereof to maintain
Executive’s then current percentage interest in the Company.
 
15

--------------------------------------------------------------------------------


 